--------------------------------------------------------------------------------

Exhibit 10.3
 
January 2009


TENNESSEE VALLEY AUTHORITY
EXECUTIVE ANNUAL INCENTIVE PLAN
 
PURPOSE


The Executive Annual Incentive Plan (“EAIP” or “Plan”) is designed to encourage
and reward TVA officers and other participants for their performance and
contribution to the successful achievement of financial, operational, and
individual goals.


This is accomplished by linking a significant element of variable annual
compensation to the accomplishment of selected short-term financial,
operational, and individual performance standards.  The Plan, in conjunction
with salary, provides total annual compensation opportunities similar to those
found at competing companies, thus assisting TVA in retaining and recruiting
executive talent critical to TVA’s success.




PARTICIPATION


The Board of Directors, the Chief Executive Officer (“CEO”), or their
delegatees, approve the Participants in the Plan in accordance with then
existing delegations of authority.




PERFORMANCE PERIOD


Each performance period follows TVA’s fiscal year (October 1 through September
30).




ANNUAL INCENTIVE OPPORTUNITY


Annual Incentive Opportunities for each Participant are established based on
market data, level of responsibility, and relationship with other TVA positions
in order to ensure a consistent approach among TVA organizations.  Annual
Incentive Opportunities under the Plan are designed to align each Participant’s
Total Annual Compensation with relevant labor market practices.


The basis of a target award opportunity is a percentage of the Participant’s
salary, which is established based on the Participant’s position within TVA.




PERFORMANCE MEASURES AND GOALS


The Plan incorporates the use of Performance Measures which focus on key areas
essential for the achievement of TVA’s strategic objectives.  These measurement
areas typically include:


 
·
Financial

 
·
Assets/Operations

 
·
Customers

 
·
People

 
·
Individual Performance


 
 

--------------------------------------------------------------------------------

 

The selection of Performance Measures is specific to each Participant’s
position.  Weighting of the measures, when appropriate, will be based on the
relevance of the measure to the organization, the position purpose,
accountabilities, scope and impact applicable to the Participant.


Performance Measures, Performance Measure weighting, and the identification of
Performance Goals for each Performance Measure, will be established for each
performance period in accordance with reservations and delegations of authority
under the TVA Compensation Plan and communicated in administration of the Plan
by the Vice President, Human Resources.




AWARD DETERMINATION


Annual Incentive Awards are based on performance against the predefined
Performance Measures and Goals and the Annual Incentive Opportunity for each
Participant calculated as follows:


Annual Incentive
=
Salary
x
Annual Incentive
x
Percent of Opportunity
Award
     
Opportunity
 
Achieved



Final Annual Incentive Awards for each Participant may be adjusted by the Board
of Directors, the CEO, or other appropriate delegated officer based on the
evaluation of the Participant’s individual achievements and performance results
over the fiscal year.  The maximum Annual Incentive Award allowed under this
Plan is 125 percent of the Annual Incentive Opportunity for each Participant,
unless a different maximum is approved by the Board of Directors or its
delegatee.




AWARD ELIGIBILITY


A Participant must be a full-time employee at the end of the Plan year in order
to be eligible to receive an award.


Participants who have been employed for the entire Plan year are eligible to
receive a full award.


Except as set forth above, Participants who become participants in the Plan at a
time other than the beginning of the Plan year, and who are employed at the end
of the Plan year, will be eligible to receive a Prorated Award based on the
number of full months he/she has been a Participant in the Plan year.


Notwithstanding the above, if a Participant’s employment is terminated due to
death or Disability during the Plan year, then the Participant will receive a
Prorated Award.




PAYMENT OF AWARDS


Annual Incentive Awards are paid in a lump sum during the first quarter of the
next fiscal year but no later than March 15th of the next calendar year
following the year in which the Awards are earned.  All Annual Incentive Awards
will be approved by the Board of Directors, the CEO, or other delegated officer
prior to payment.


In the event a Participant’s employment is terminated due to death or
Disability, the Prorated Award will be calculated assuming target achievement
and paid either (i) by the last day of the first full calendar month following
the receipt of proper proof of the Participant’s death, or (ii) within 90 days
of termination of employment due to Disability.

 
2

--------------------------------------------------------------------------------

 

DEFERRAL ELECTION OPTION


Performance-Based Compensation


Participants may be eligible to elect to defer all or a portion of any eligible
Annual Incentive Award for a performance period to the TVA Deferred Compensation
Plan under the following conditions:


 
·
Deferral election must be made on or before the date that is six (6) months
before the end of the performance period;

 
·
The deferral must be made in 25% increments of the actual Annual Incentive Award
and is irrevocable as of the date set forth above;

 
·
Deferred amounts will be paid out upon the Participant’s Separation from Service
in either a lump sum or in 5 or 10 annual installments, as elected by the
Participant; and

 
·
The Participant performs services at TVA continuously from the date the
Participant’s performance criteria are established through the date a deferral
election is made.



Annual Incentive Awards are eligible for deferral to the extent (i) they
constitute “performance-based compensation,” as that term is defined in 26 CFR
§1.409A-1(e) of the Internal Revenue Code section 409A final regulations, and
(ii) the amount of the awards has not become readily ascertainable at the time
of the deferral election.


First Year of Eligibility


Participants who become participants in the Plan at a time other than the
beginning of the Plan year may be eligible to elect to defer a portion of any
eligible Annual Incentive Award for the performance period to the TVA Deferred
Compensation Plan under the following conditions:


 
·
Deferral election must be made within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan;

 
·
The deferral election choices are 25%, 50% or 75% of the actual Annual Incentive
Award, to the extent such choices are available to the Participant;

 
·
The deferral is irrevocable as of the date set forth above; and

 
·
Deferred amounts will be paid out upon the Participant’s Separation from Service
in either a lump sum or in 5 or 10 annual installments, as elected by the
Participant.



The amount of Annual Incentive Award eligible for deferral depends on the number
of days remaining in the performance period after the date of the Participant’s
election over the total number of days in the performance period as set forth in
26 CFR §1.409A-2(a)(7) of the Internal Revenue Code section 409A final
regulations




PLAN ADMINISTRATION


Annual Incentive Opportunities, Performance Measures and Goals, and the results
of the Performance Measures and Goals for each Participant are approved on an
annual basis in accordance with the TVA Compensation Plan and the delegations
thereunder.


The Plan will be administered by the Vice President, Human Resources.  Corporate
Human Resources will develop and interpret all rules for the administration of
the Plan.




TERMINATION OR AMENDMENT OF THE PLAN


The Board of Directors, or its delegatee, may at any time modify, suspend,
terminate, or amend the Plan in whole or in part.

 
3

--------------------------------------------------------------------------------

 

COMPLIANCE WITH SECTION 409A
 
At all times, to the extent Internal Revenue Code section 409A and its
implementing regulations (collectively, “Section 409A”) applies to amounts
deferred under this Plan: (a) this Plan shall be operated in accordance with the
requirements of Section 409A; (b) any action that may be taken (and, to the
extent possible, any action actually taken) by the Board, or its delegatee, and
the Participants shall not be taken (or shall be void and without effect), if
such action violates the requirements of Section 409A; (c) any provision in this
Plan that is determined to violate the requirements of Section 409A shall be
void and without effect; and (d) any provision that is required by Section 409A
to appear in this Plan that is not expressly set forth shall be deemed to be set
forth herein, and this Plan shall be administered in all respects as if such
provision were expressly set forth herein.




DEFINITION OF TERMS


Annual Incentive Award
Actual dollar amount awarded to a Participant under the EAIP.
   
Annual Incentive Opportunity
Award opportunity expressed as a percent of the Participant’s salary.
   
Disability
Term “disability” as defined in 26 CFR §1.409A-3(j)(4)(xii) of the Internal
Revenue Code section 409A final regulations.
   
Participant
An officer or other Manager/Specialist employee approved to be eligible to
receive an award under the EAIP.
   
Performance Goals
The goals established for each Performance Measure used to determine the Annual
Incentive Award.
   
Performance Measures
The specific metrics used to measure performance.
   
Prorated Award
Method used to determine the Annual Incentive Award amount for an employee not
eligible to receive a full award.  Pro-ration is based on the number of full
months employed.
   
Separation from Service
Term “separation from service” as defined in 26 CFR §1.409A-1(h) of the Internal
Revenue Code section 409A final regulations.
   
Total Annual Compensation
Term used by TVA that includes salary plus Annual Incentive Award.

 
 
4
 